Case 1:19-bk-10765      Doc 15    Filed 04/09/19 Entered 04/09/19 15:44:40           Desc Main
                                  Document     Page 1 of 5



                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

IN RE:                                      :       Case No. 19-bk-10765
                                            :
                                            :       Chapter 13
CHRISTINE B. PARRY                          :       Judge Hopkins
                                            :
                                            :       MOTION OF BRANCH
                                            :       BANKING & TRUST COMPANY
                                            :       FOR ORDER GRANTING
                      Debtor.               :       RELIEF FROM STAY
                                            :       AND CO-DEBTOR STAY
                                            :
                                            :       WITH NOTICE OF MOTION

       Pursuant to 11 U.S.C. §362, Federal Rules of Bankruptcy Procedure 4001 and 1301 and

Local Rule 4001-1, Branch Banking and Trust Company (“Movant”) hereby moves that this

Court’s automatic stay be modified, annulled, and terminated to permit the Movant to complete a

state court collection action relating to pre-petition and post-petition amounts due and for such

other relief as the Court may determine to be just. The following Memorandum supports this

Motion.

                                            Respectfully submitted,

                                            /s/ Paul T. Saba
                                            Paul T. Saba (Ohio Reg. No. 0063723)
                                            Christopher R. Jones (Ohio Reg. No. 0092351)
                                            STAGNARO, SABA
                                            & PATTERSON CO., L.P.A.
                                            2623 Erie Avenue
                                            Cincinnati, Ohio 45208
                                            (513) 533-2703
                                            (513) 533-2713 (facsimile)
                                            pts@sspfirm.com
                                            Attorney for Movant
                                            Branch Banking and Trust Company




                                                1
Case 1:19-bk-10765      Doc 15    Filed 04/09/19 Entered 04/09/19 15:44:40          Desc Main
                                  Document     Page 2 of 5


                              MEMORANDUM IN SUPPORT

In support of this Motion, Movant hereby submits as follows:

1.     The Court has jurisdiction over this matter pursuant to 11 U.S.C. §§ 157 and 362, FRBP

4001(a) and Local Rule 4001-1 and the various other applicable provisions of the United States

Bankruptcy Code, Federal Rules of Bankruptcy Procedure and the laws of the United States of

America.

2.     The Debtor Christine B. Parry filed her voluntary petition pursuant to Chapter 13 of the

Bankruptcy Code on March 8, 2019.

3.     Movant Branch Banking and Trust Company (“BB&T”) is the successor in interest to The

Bank of Kentucky, Inc. (“BOK”), upon merger between BOK and BB&T effective as of June 19,

2015, with BB&T being the surviving entity.

4.     Prior to the filing of the Petition by Debtor and the Order for Relief on March 8, 2019,

BOK obtained a monetary judgment against Debtor Christine B. Parry and Co-Debtor Beau R.

Parry, jointly and severally, in the amount of One Hundred Forty Eight Thousand One Hundred

Ninety-Two and 83/100 Dollars ($148,192.83), plus continuing interest at a rate of $8.9975 per

diem from April 30, 2015, together with court costs in Hamilton County Court of Common Pleas

Case No. A1407270 (“Judgment”). A true and accurate copy of the Judgment is attached hereto

and incorporated by reference as Exhibit A.

5.     Movant BB&T, as successor in interest to BOK, is the holder of the Judgement obtained

by BOK.

6.     As is evidenced by the Judgment attached as Exhibit A, the Movant is owed the sum of

One Hundred Forty-Eight Thousand One Hundred Ninety-Two and 83/100 Dollars ($148,192.83),

plus continuing interest at a rate of $8.9975 per diem from April 30, 2015, together with court



                                               2
Case 1:19-bk-10765        Doc 15   Filed 04/09/19 Entered 04/09/19 15:44:40          Desc Main
                                   Document     Page 3 of 5


costs, until paid in full, for which Debtor Christine B. Parry and Co-Debtor Beau R. Parry are

jointly and severally liable.

7.     This Motion and the relief sought herein by Movant relates to the entire amount due from

Debtor Christine B. Parry and Co-Debtor Beau R. Parry to Movant pursuant to the Judgment.

8.     The Movant hereby seeks relief from stay so as to resume collection proceedings against

Debtor Christine B. Parry and Co-Debtor Beau R. Parry.

9.     The Movant is entitled to relief from the automatic stay under 11 U.S.C. § 362.

       WHEREFORE, Movant prays for an Order from the Court granting Movant relief from

the automatic stay of § 362 of the Bankruptcy Code to permit Movant to proceed under law and

for such other and further relief to which the Movant may be entitled.

                                             Respectfully submitted,

                                             /s/ Paul T. Saba
                                             Paul T. Saba (Ohio Reg. No. 0063723)
                                             Christopher R. Jones (Ohio Reg. No. 0092351)
                                             STAGNARO, SABA
                                             & PATTERSON CO., L.P.A.
                                             2623 Erie Avenue
                                             Cincinnati, Ohio 45208
                                             (513) 533-2703
                                             (513) 533-2713 (facsimile)
                                             pts@sspfirm.com
                                             crj@sspfirm.com
                                             Attorney for Movant
                                             Branch Banking and Trust Company




                                                3
Case 1:19-bk-10765        Doc 15     Filed 04/09/19 Entered 04/09/19 15:44:40              Desc Main
                                     Document     Page 4 of 5


                     NOTICE OF MOTION FOR RELIEF FROM STAY

       Please take NOTICE that the attached Motion for Relief from Stay will be filed with the

Bankruptcy Court. The undersigned will present to the Court a proposed order granting the relief

sought unless, within twenty-one (21) days after the service date set forth on the attached certificate

of service, a written memorandum in opposition along with a request for a hearing is

filed with the Court and served on the undersigned. Failure to file a response and accompanying

memorandum on a timely basis may be cause for the Court to grant the Motion as filed without

further notice. Furthermore, notice is given that, if the attached request seeks relief from the stay

or acts against property of the estate, such stay will terminate with respect to the requesting party

unless, within thirty (30) days of the filing of the attached request, the Court orders the stay

continued in effect pending, or as a result of, a final hearing pursuant to 11 U.S.C. Section 362(e).


                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2019, a true and accurate copy of the foregoing was
served on the following registered ECF participants, electronically through the court’s ECF
System at the email address registered with the court:

       Nicolas A. Zingarelli, Esq.

       Office of U.S. Trustee

       Eric W. Goering, Chapter 7 Trustee

And on the following by ordinary U.S. Mail addressed to:

       Christine B. Parry                              Nicolas A. Zingarelli, Esq.
       5110 Herringbone Drive #225                     810 Sycamore Street, Third Floor
       Cincinnati, Ohio 45227                          Cincinnati, Ohio 45202


       Office of U.S. Trustee                          Eric W. Goering, Chapter 7 Trustee
       36 East Seventh Street, Suite 2030              220 West Third Street, Suite 399
       Cincinnati, Ohio 45202                          Cincinnati, Ohio 45202



                                                  4
Case 1:19-bk-10765   Doc 15   Filed 04/09/19 Entered 04/09/19 15:44:40       Desc Main
                              Document     Page 5 of 5


                                      /s/ Paul T. Saba
                                      Paul T. Saba (Ohio Reg. No. 0067623)




                                        5
